 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 79 
In the House of Representatives, U. S.,

February 10, 2011
 
RESOLUTION 
Providing for consideration of the bill (H.R. 514) to extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 and Intelligence Reform and Terrorism Prevention Act of 2004 relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps until December 8, 2011. 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 514) to extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 and Intelligence Reform and Terrorism Prevention Act of 2004 relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps until December 8, 2011. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate, with 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary and 20 minutes equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence; and (2) one motion to recommit. 
 
Karen L. Haas,Clerk.
